         Case 2:18-cv-01107-MSG Document 126 Filed 11/17/20 Page 1 of 1




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

                                                 :
RENA ABRAN,                                      :          CIVIL ACTION
                                                 :
               Plaintiff,                        :
                                                 :
                       v.                        :          No. 18-cv-1107
                                                 :
CITY OF PHILADELPHIA, ET AL.,                    :
                                                 :
               Defendants.                       :
                                                 :

                                           ORDER

        AND NOW, this 17th day of November, 2020, upon consideration of the “Motion for

Summary Judgment” (ECF No. 100) by Defendants Corizon Health, Inc. and Marilou Orgasan,

R.N. (collectively, the “Medical Defendants”), the “Motion for Summary Judgment” (ECF No.

101) by Defendants City of Philadelphia, Blanche Carney, Gerald May, Nancy Giannetta,

William Lawton, Cathy Talmadge, Aisha Cook, and Clyde Fearon (collectively, the “City

Defendants”), Plaintiff’s responses in opposition (ECF Nos. 111, 112), and the Medical and City

Defendants’ replies (ECF Nos. 113, 122), and following oral argument, it is hereby ORDERED

that:

    -   The Medical Defendants’ Motion for Summary Judgment is GRANTED.

    -   The City Defendants’ Motion for Summary Judgment is GRANTED.

    -   The Clerk of Court is directed to mark this action as CLOSED.

                                                     BY THE COURT:



                                                     /s/ Mitchell S. Goldberg_____________
                                                     MITCHELL S. GOLDBERG, J.
